United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   March 28, 2005

                                         Before

                          Hon. JOEL M. FLAUM , Chief Judge

                        Hon. TERENCE T. EVANS, Circuit Judge

                       Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-2797

J.W. PETERS, INC .,                               Appeal from the United States
                                                  District Court for the Northern
                  Plaintiff-Appellant,            District of Illinois, Eastern Division.

                  v.                              No. 04 C 2932

BRIDGE , STRUCTURAL AND                           Milton I. Shadur,
REINFORCING IRON WORKERS, LOCAL                   Judge.
UNION 1, AFL-CIO, ASSOCIATED
STEEL ERECTORS OF CHICAGO,
ILLINOIS, and JOINT ARBITRATION
BOARD , established by the
International Association of Brick,
Structural, Ornamental and
Reinforcing Iron Workers, Local
Union 1 and the Associated Steel
Erectors of Chicago, Illinois,

               Defendants-Appellees.


                                      ORDER

       Defendants-appellees filed a petition for rehearing and petition for rehearing
en banc on March 15, 2005. All of the judges on the original panel have voted to
deny, and none of the active judges has requested a vote on the petition for
Case No. 04-2797                                                           Page 2

rehearing en banc. The petition is therefore DENIED .

     The panel has decided, however, to amend the slip opinion dated
March 1, 2005 as follows:

p. 14: The last sentence of the carry over paragraph shall be deleted and replaced
with the following language:

      We therefore conclude that if Peters in fact employed fewer than two
      employees during the relevant period, the company’s unilateral
      repudiation of the contract would, as a matter of law, relieve it of its
      contractual obligation to arbitrate before the JAB.

p. 19: The last sentence shall be deleted and replaced with the following language:

      We REMAND this case for proceedings consistent with this opinion,
      including determination whether the one-man unit rule is applicable.